DETAILED ACTION
Claim Objections
Claims 14-19 are objected to because of the following informalities:
In claim 14, the limitation, “the contamination enumeration is determined as a function of an at least contamination machine-learning model”, should be amended to read: --the contamination enumeration is determined as a function of [[an]] at least one contamination machine-learning model--.
In claim 17, the limitation, “gaining a contamination machine-learning model from at least a remote device”, should be amended to read: --gaining [[a]] the at least one contamination machine-learning model from at least [[a]] one remote device
In claim 19, the term “at” should be removed from the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spindle" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cartridge" in lines 5. There is insufficient antecedent basis for this limitation in the claim; only a “cartridge component”, a “cartridge housing unit”, and a “cartridge insertion chamber” have been properly defined in the claim. Claim 13 also recites "the cartridge" in line 2.
Claim 4 recites the limitation "the first spindle" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the combination" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the at least first spindle" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the rotary device" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 each recite “an electric drive motor”. These limitations are indefinite because it is unclear if these are the same element as the “motor” defined in claim 1. 
Claim 15 recites the limitation "the airflow driver hub" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 10, 12, and 19 are rejected, as best as can be understood, under 35 U.S.C. 102(a)(1) as being anticipated by Wistrand 2,931,562.
Wistrand discloses, regarding claim 1, a cartridge-based fan apparatus, the apparatus comprising: a cartridge component 35, wherein the cartridge component (combination of elements 35 and 37) includes at least an airflow driver 35; a cartridge housing unit 12, wherein the cartridge housing unit 12 includes a cartridge insertion chamber (within 12, best shown in Fig. 9), a motor 28, and a drive element (rotor) that mechanically couples the motor 28 to the spindle 26 when the cartridge (35, 37) is inserted in the cartridge insertion chamber (12); and a securing mechanism 10 that secures the cartridge component (35, 37) in the cartridge insertion chamber; Re claim 4, wherein the cartridge component (35, 37) is configured to at least connect the airflow driver 35 to the first spindle 26 by a combination fitting (see 22 and 22a); Re claim 5, wherein the combination fitting includes a non-manipulative fitting 22 (hub 22 can be interpreted as non-manipulative; see col. 4, lines 11-16); Re claim 6, wherein the combination includes a manipulative fitting 22a (set screw 22a can be interpreted as manipulative); Re claim 10, wherein the drive element (rotor) is maneuvered by at least an electric drive motor 28; Re claim 12, wherein an electric drive motor 28 includes AC motors (see col. 3, lines 46-58); Re claim 19, wherein the securing mechanism 10 includes at a combination fitting (31, 40, 43, 43a, 45).

Claims 1-3, 7-10, 13, and 19 are rejected, as best as can be understood,  under 35 U.S.C. 102(a)(1) as being anticipated by Chen 6,525,938. 
Chen discloses, regarding claim 1, a cartridge-based fan apparatus, the apparatus comprising: a cartridge component 3, wherein the cartridge component 3 includes at least an airflow driver (see blades within rotor 3); a cartridge housing unit 1, wherein the cartridge housing unit 1 includes a cartridge insertion chamber (see chamber defined by the various around the perimeter of 3 in Figs. 1-2), a motor 12, and a drive element 31 that mechanically couples the motor 12 to the spindle 11 when the cartridge 3 is inserted in the cartridge insertion chamber (clearly shown in Figs. 1-2); and a securing mechanism (see washer at the top of Fig. 1) that secures the cartridge component 3 in the cartridge insertion chamber; Re claim 2, wherein the cartridge component 3 includes at least a first electromagnetic device 31; Re claim 3, wherein the at least a first electromagnetic device 31 includes a signal generator (magnet 31 generates a signal via 22); Re claim 7, wherein the at least first spindle 11 secured to the rotary device 3 is concentric to an external shield 4; Re claim 8, wherein the motor 12 is concentric to a support bracket (see support bracket members which extend from 11 to the perimeter of 1) on the cartridge housing unit 1; Re claim 9, wherein the support bracket (support bracket members extend from 11 to the perimeter of 1) connects to the cartridge housing unit 1 on either end of a diameter of the cartridge insertion chamber (clearly shown in Fig. 1); Re claim 10, wherein the drive element 31 is maneuvered by at least an electric drive motor 12; Re claim 13, wherein the cartridge housing unit 1 includes a processor 2 in communication with the cartridge 3; Re claim 19, wherein the securing mechanism (washer at the top of Fig. 1) includes at a combination fitting (see how the washer fits into the notch at the top of 11).

Claims 1-3, 7-11, 13, and 19 are rejected, as best as can be understood,  under 35 U.S.C. 102(a)(1) as being anticipated by Horng 7,044,721
Horng discloses, regarding claim 1, a cartridge-based fan apparatus, the apparatus comprising: a cartridge component 30, wherein the cartridge component 30 includes at least an airflow driver (see blades 32); a cartridge housing unit 10, wherein the cartridge housing unit 10 includes a cartridge insertion chamber (see chamber within 10), a motor 20, and a drive element 33 that mechanically couples the motor 20 to the spindle 31 when the cartridge 30 is inserted in the cartridge insertion chamber (clearly shown in Figs. 1-2); and a securing mechanism 15 that secures the cartridge component 30 in the cartridge insertion chamber; Re claim 2, wherein the cartridge component 30 includes at least a first electromagnetic device 33; Re claim 3, wherein the at least a first electromagnetic device 33 includes a signal generator (magnet 33 generates a signal via 42); Re claim 7, wherein the at least first spindle 31 secured to the rotary device 30 is concentric to an external shield 15; Re claim 8, wherein the motor 20 is concentric to a support bracket (see support bracket members 11 which extend from 12 to the perimeter of 1) on the cartridge housing unit 10; Re claim 9, wherein the support bracket (support bracket members 11 which extend from 12 to the perimeter of 1) connects to the cartridge housing unit 10 on either end of a diameter of the cartridge insertion chamber (clearly shown in Fig. 1); Re claim 10, wherein the drive element 33 is maneuvered by at least an electric drive motor 20; Re claim 11, wherein an electric drive motor 20 includes DC motors (see claim 1); Re claim 13, wherein the cartridge housing unit 10 includes a processor 40 in communication with the cartridge 30; Re claim 19, wherein the securing mechanism 15 includes at a combination fitting (see bolts 16).

Allowable Subject Matter
Claims 14-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record in the attached form 892 and not relied upon is considered pertinent to applicant's disclosure. The Penlesky, Dongelmans, Habdo, Sheppard, Wyley, and Pfautsch references each disclose fan assemblies with various cartridge components, but lack some of the more specific details claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746